Citation Nr: 1046043	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cerebral atrophy, claimed 
as residuals of head trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 4, 1987 to April 30, 
1999, with an additional 8 years and 19 days of prior active 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia, that 
denied entitlement to service connection for residuals of head 
trauma.  The Veteran filed a notice of disagreement in June 2005, 
and the RO issued a statement of the case dated in February 2007.  
The Veteran submitted his substantive appeal in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that additional development is 
necessary prior to further appellate review.  Although further 
delay is regrettable, the Board finds that the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision as to the Veteran's claim.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Veteran contends that he has cerebral atrophy 
or residuals of head trauma due to his military service.

The Veteran's service treatment records indicate that he was 
treated in September 1977 following a motor vehicle accident in 
which the Veteran hit the windshield of the car and lost 
consciousness for several seconds.  The Veteran denied dizziness, 
vertigo, eye problems, weakness, memory loss or parathesias.  No 
further treatment was indicated following this injury.  In April 
1984, the Veteran was treated for an injury to the head resulting 
from hitting the bottom of a steel trailer door.  The Veteran was 
assessed with minor abrasion to the parietal area.  The Veteran's 
separation examination did not indicate any residuals of head 
trauma.  

After service, the Veteran reported problems with memory.  A VA 
treatment report dated in October 2003 indicated that the Veteran 
first noticed problems approximately six years prior with a 
gradual decline since then.  Neuropsychological testing dated in 
December 2003 showed amnesia and dyscalculia with severe 
impairment in learning and recalling new information, as well as 
an inability to do more than simple math.  A May 2004 report 
indicated that a CT scan found diffuse cerebral atrophy or 
shrinkage of the brain, which the radiologist felt was out of 
proportion for the Veteran's age.  EEG testing in November 2004 
was within normal limits and an August 2005 neurology report 
indicated symptoms had not gotten better or worse.  EEG and MRI 
results were indicated to be unremarkable.  

In addition, to the injuries in service, the Veteran also 
contends that his cerebral condition may be due to his work in 
service assisting in the evacuation of Kurdish villages after 
serium gas attacks, and also from exposure to heavy metals and 
paint fumes as a SEABEE in the Navy.  

Based on the foregoing, the Board finds that a VA examination 
should be provided with respect to the Veteran's claim.  The 
examiner should review the Veteran's service and post-service 
medical treatment records and determine whether the Veteran has 
any current disability related to head injuries or exposure to 
toxins in service.  

In this regard, the Board notes that, in determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran reported that his neurologist indicated 
that his cerebral atrophy was due to head trauma in the Navy, as 
well as exposure to heavy metals and paint fumes.  The Veteran 
should therefore be afforded an opportunity to obtain statements 
from his treating physicians regarding a relationship between his 
current condition and circumstances in his service.  The RO 
should also update records of the Veteran's care at the 
Gainesville VA Medical Center and Jacksonville VA OPC, dated 
since February 2007.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
claimed disability.  The Veteran should be 
afforded an opportunity to obtain statements 
from his treating physicians regarding a 
relationship between his current condition 
and circumstances in his service.  The RO 
should also update records of the Veteran's 
care at the Gainesville VA Medical Center and 
Jacksonville VA OPC, dated since February 
2007.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  The Veteran may 
submit medical records directly to VA.  

2.  The AMC/RO should arrange for an 
appropriate VA examination for the purpose 
of determining whether the Veteran has any 
current disability, including cerebral 
atrophy or residuals of head trauma, 
related to head injuries or exposure to 
toxins in service.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an opinion 
as to: 

(a)  Does the Veteran have cerebral 
atrophy,  residuals of head trauma, or 
another brain or neurological disorder?  
If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the 
Veteran has a diagnosed disorder, the 
examiner should provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that any currently 
diagnosed disorder had its onset during 
active duty, within one year of active 
duty, or whether such condition is 
otherwise related to the Veteran's 
military service.  In this regard, the 
examiner is asked to comment on the 
Veteran's service and post-service 
medical treatment records.  The examiner 
should comment on whether such disability 
is related to the September 1977 motor 
vehicle accident, or the April 1984 head 
injury.  The examiner should also comment 
on the Veteran's contentions that his 
cerebral condition may be due to his work 
in service assisting in the evacuation of 
Kurdish villages after serium gas 
attacks, or from exposure to heavy metals 
and pain fumes as a SEABEE in the Navy.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


